 In theMatter Of CONTINENTAL OIL COMPANYandOILWORKERS INTER-NATIONALUNION, C. I. O.Case No.R-3146-Decided December 3,19 4IJurisdiction:oil producing industry.Investigation and Certification of Representatives:existence of question: refusalto accord union recognition until certified by Board ; election necessary.Unit Appropriate for Collective Bargaining:all drillers, relief drillers, derrick-men, rotary helpers, drilling firemen, hand well pullers, well pullers, dehy-drator operators, dehydrator pumpers, compressor operators, compressor oilers,pumpers, gang pushers, roustabouts, welders, carpenters, painters, truckdrivers, tractor drivers, grader operators, yardmen, laborers, warehousemen,and relief compressor operators in the Los Angeles Basin. Ventura, and SanJoaquin districts, excluding supervisory and office and clerical employees andthe water well pumper in the Ventura' districtMartineau and Stratton,byMr. Warren Stratton,of Los Angeles,Calif., for the Company.Mr. 0. E. ForresterandMr. John N. Starke,of Long Beach, Calif.,for the Union.Mr. Marvin C. Wahl,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn or about July 17, 1941, Oil Workers International Union, C. I. 0.,herein called the Union, filed with the Regional Director for theTwenty-first Region (Los Angeles, California) a petition alleging thata question affecting commerce had arisen concerning the representationof employees of Continental Oil Company, Los Angeles, California,herein called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On August23, 1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act, and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series 2,as amended-ordered an investigation and authorized the Regional37 N. L. R. B., No. 36.234 CONTINENTAL OIL COMPANY235'Director to conduct it and to provide for an appropriate hearing upondue notice.On September 12, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andthe Union.Pursuant to notice, a hearing was held on October 7 and10, 1941, at Los Angeles, California, before Richard A. Perkins, theTrial Examiner duly designated by the Chief Trial Examiner. 'TheCompany was represented by counsel and the Union by its representa-tives; all parties participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.During the courseof the hearing the Trial Examiner made various rulings on motionsand on objections to the admission of evidence.The Board has re-viewed the rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT,1.THE BUSINESSOF THE COMPANYContinental Oil Company, a Delaware corporation, is engaged inproduction operations in Colorado, Illinois, Kansas, Louisiana, Mon-tana, New Mexico, Oklahoma, Texas, and Wyoming. It maintainsits principal refinery at Ponca City, Oklahoma, and other refineriesinColorado, Louisiana,Maryland,Montana, New Mexico, Texas;and Wyoming. It owns and operates tankers for transporting oil fromLake Charles, Louisiana, to its refinery at Baltimore, Maryland.TheCompany owns interstate pipe lines which enter the refineries atDenver, Colorado, and Ponca City, and has an interest in the GreatLakes Pipe Line, an interstate pipe line.It markets gasoline in Stateswest of the Mississippi River,, along the southeast coast, and in theBaltimore area.The California Division of Continental Oil Company, with whichthis proceeding is concerned, is engaged in California in exploring,acquiring, and leasing lands, and in drilling and producing oil. In1940 it sold more than 3,792,000 barrels of crude oil; 7,500,000 gallonsof natural gas; and 8,900,000 Mcf. of dry gas. Its principal customersfor the crude oil were the General Petroleum Corporation of Califor-nia, Standard Oil Company of California, Tidewater Associated OilCompany, and Union Oil Company of California. Its natural gasolinewas sold- to the Standard Oil Company of California.The dry gaswhich it'produced was sold to the Kettleman North Dome Association,'1ThisAssociation is incorporated,and located,in California.It operates all of itsmembers' properties, pools all of the oil at predetermined percentages, sells it or makesit available for sale, and delivers,when required,to its members' customers. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDPacific Mining Corporation, Seaboard Oil Company of Delaware,Southern California Gas Company, and Standard Oil Company of Cal-ifornia.In September-1941, the California Division produced anaverage of approximately 8,360 barrels of oil per day in addition to itsproportionate share in the daily production of Kettleman NorthDome Association, which amounted to approximately 3,635 barrels,and its interest in a so-called "Strand partnership", which amountedto approximately 462 barrels per day.The total production of theCalifornia Division in September 1941 amounted to approximately2 per cent of the oil produced in California?The crude oil which the California Division produces is delivered tothe pipe lines of the purchasing companies enumerated above, at theCompany's tanks located on its leases.The pipe lines, which pipeoff the oil from these tanks, also serve a number of wells owned byother companies, and the oil obtained from the California Divisionis, in normal course, commingled with other oil. It then proceeds torefineries which are operated by the purchasing companies.They, inturn, sell and deliver substantial quantities of gasoline and otherrefined products derived from the crude oil to customers in Statesother than California and in foreign countries.II.THE ORGANIZATION INVOLVEDOilWorkers International Union is-a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refused to recognize the Union as the representativeof any of its employees until the Board certified'the Union as statu-tory representative.There was introduced in evidence a statementprepared by the Regional Director from which it appears that theUnion has substantial representation among the employees of theCompany in the unit hereinafter found to be appropriate.'We find that a question has arisen concerning the representationof the Company's-employees.21n September1941, the totaldaily oil production in California amounted to approxi-mately 642,515 barrels.9The statement shows that the Union submitted 103 membership application cards, allof which appeared to bear genuine original signatures.Thirty of the cards were dated inMay 1941, 31 in June 1941,and 42 in July1941.Ninety-eight of the signatures repre-sented names of persons appearing on the Company'sJuly 25,1941, pay roll.As ofOctober 3,1941, the total number of employees in the claimed unit, excluding clericaland office employees and supervisory employees,was approximately 270. CONTINENTAL OIL COMPANYIV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCE237We find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.4V.THE APPROPRIATE UNITThe parties agree, and we find, that all drillers, relief drillers, der-rickmen, rotary helpers, drilling firemen, head well pullers, wellpullers, dehydrator operators, dehydrator pumpers, compressor oper-ators, compressor oilers, pumpers, gang pushers, roustabouts, welders,carpenters, painters, truck drivers, tractor drivers, grader operators,yardmen, laborers, warehousemen, and relief compressor operators inthe Los Angeles Basin, Ventura, and San Joaquin districts, compris-ing the California Division of the Company, but excluding super-visory and office and clerical employees and the water well pumperin the Ventura district, constitute a unit appropriate for the purposesof collective bargaining.We also find that such unit will insure toemployees of the Company the full benefit of their right to self-organizationand to collective bargaining, and otherwise willeffectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.In accordance with our usual practice, weshall direct that those eligible to vote in the election shall be the em-ployees within the appropriate unit who were employed by the Com-pany during the pay-roll period immediately preceding the date ofthe Direction of Election, subject to the limitations and additions setforth in the Direction.'+Cf.Matter of Continental Oil Company,a corporationandOilWorkers InternationalUnion, Local No. 231,22 N.L. R. B 61, aff'd as mod.,N. L. R. B. v. Continental Oil Co,121 F.(2d) 120(C. C. A. 10),wherein the operations of the Company at its Ponca Cityrefinery in Oklahoma were at issue.1 he Board in its decision pointed out(p. 64, fn. 5) 'At the oral argument, counsel for the respondent stated, "It(the Continental OilCompany)isan integrated companyIt produces oil, owns pipe lines,manufacturesgasoline and petroleum products and it markets them. It is engaged in business inapproximately 38 States of the Union.There is no question at all but that it is engagedin interstate commerce within the meaning ofthe Wagner Act." 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the basis of the above findings of fact and upon the entire recordin the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Continental Oil Company, Los Angeles,California, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All drillers, relief drillers, derrickmen, rotary helpers, drillingfiremen, head well pullers, well pullers, dehydrator operators, de-hydrator pumpers, compressor operators, compressor oilers, pumpers,gang pushers, roustabouts, welders, carpenters, painters, truck drivers,tractor drivers, grader operators, yardmen, laborers, warehousemen,and relief compressor operators in the Los Angeles Basin, Ventura,and San Joaquin districts, comprising the California Division of theCompany, excluding supervisory and office and clerical employees andthe water well pumper in the Ventura district, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board. Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Continental Oil Company, Los Angeles, California, an electionby secret ballot shall be conducted as soon as possible, but not laterthan thirty (30) days from the date of this Direction of Election,under the direction and supervision of the Regional Director forthe Twenty-first Region, acting in this matter as agent for theNational Labor Regulations Board, and subject to Article III, Sec-tion 9, of said Rules and Regulations, -among all drillers, reliefdrillers,derrickmen, rotary helpers, drilling firemen, head wellpullers, well pullers, dehydrator operators, dehydrator pumpers, com-pressor operators, compressor oilers, pumpers, gang pushers, rousta-bouts,welders, carpenters, painters, truck drivers, tractor drivers,grader operators, yardmen, laborers, warehousemen, and relief com-pressor operators in the Los Angeles Basin, Ventura, and San Joaquindistricts, comprising the California Division of the Company who CONTINENTALOIL COMPANY239were employed by the Company during the pay-roll period immedi-ately preceding the date of this Direction of Election, including em-ployees who did not work during such pay-roll period because theywere ill or on vacation or in the active military service or training ofthe United States, or temporarily laid off, but excluding supervisoryand office and clerical employees, the water well pumper in the Ven-tura district, and employees who have since quit or been dischargedfor cause, to determine whether or not they desire to be representedby Oil Workers International Union, affiliated with the Congress ofIndustrial Organizations, for the purposes of collective bargaining.